Citation Nr: 0912022	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-35 711	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating higher than 
10 percent for 
Post-Traumatic Stress Disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 
1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In January 2009, prior to promulgating a decision in this 
appeal, the Veteran withdrew his claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the Veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


